Citation Nr: 1639413	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-22 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left foot cellulitis with a surgical scar.

2.  Entitlement to service connection for right ankle tendonitis.

3.  Entitlement to an initial compensable rating for hypertension.

4.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) with laparoscopic scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1973 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In February 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was before the Board in March 2014, it was remanded for further development and adjudicative action.


FINDINGS OF FACT

1.  Chronic cellulitis of the left foot originated during service, and the Veteran has a surgical scar of the left foot due to in-service treatment of an abscess associated with the cellulitis.

2.  A right ankle disability has not been present during the period of the claim.


3.  During the period of the claim, the Veteran's hypertension has been manifested predominantly by diastolic pressure less than 100 and systolic pressure less than 200; while his hypertension is controlled with medication, he does not have a history of systolic pressure predominantly over 100.

4.  During the period of the claim, the Veteran's GERD has been manifested by impairment that more nearly approximates mild than moderate; it has been productive of less than considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left foot cellulitis with a surgical scar have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for right ankle tendonitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

4.  The criteria for a 10 percent disability rating, but no higher, for GERD with laparoscopic scars have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7304, 7305, 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's left foot claim.  Therefore, no further development of the record is required before the Board decides that claim.

With respect to the other claims, the Veteran's service treatment records and VA outpatient treatment records have been obtained.  The Veteran was also afforded a Travel Board hearing before the undersigned in February 2013.  Moreover, the Veteran has been afforded adequate VA examinations with respect to his claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the May 2009 VA examiners performed physical examinations of the Veteran, took into account the Veteran's statements and treatment records, and provided all information required for rating purposes.

The Veteran's claims were remanded by the Board in March 2014 to obtain outstanding relevant records, to include records from his primary care doctor regarding recurrence or residuals of his left foot cellulitis.  At his February 2013 Travel Board hearing, the Veteran testified that his primary care physician is Dr. C. and a review of VA treatment records confirm that Dr. C. is a VA physician.  Outstanding treatment records from the VA Medical Center in Orlando, to include the Daytona Beach Outpatient Center, dated from September 2009 through March 2014, have been obtained and associated with the evidence of record.

The Board's March 2014 remand directives also required that the Veteran be afforded examinations in conjunction with all the issues on appeal.  The Veteran was scheduled for April 2014 VA examinations; however, the Veteran cancelled those examinations.  In May 2014, a VA employee called the Veteran to see why he cancelled his examinations and he indicated he was granted a 100 percent rating in February and wished to withdraw his claims.  Notably, in a February 2014 rating decision, the RO increased disability ratings for three of the Veteran's service-connected disabilities, bringing his combined evaluation for compensation to 100 percent, beginning February 13, 2013.  In May 2014, the Appeals Management Center (AMC) sent the Veteran a letter requesting that he complete and return a form within thirty days to confirm whether he wished to withdraw his appeal.  The Veteran did not respond to that letter.

A substantive appeal may be withdrawn by a veteran or his or her authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Because the Veteran's only indication in the record that he wished to withdraw his claims was documented in a report of contact based on a telephone call, the Veteran's claims have not been effectively withdrawn and they remain pending.

The Board notes that VA's duty to assist is not a one way street, and the Veteran has not fulfilled his duty to report for his examinations.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Perhaps the VA compensation examinations, if completed as scheduled, would have helped resolve these issues by providing the necessary information to support the Veteran's claims.  However, as the Veteran cancelled his examinations without good cause, the Board is left to decide his claims based on the existing evidence of record.  See 38 C.F.R. § 3.655 (2016).  Given that attempts to obtain pertinent evidence and comply with the Board's March 2014 remand were frustrated by the Veteran's failure to cooperate, the Board finds that the AMC substantially complied with the March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service Connection Claims

Legal Criteria 

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied, "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Left Foot Cellulitis with a Surgical Scar

Service treatment records dated January 24, 2004, document treatment for a left foot infection diagnosed as left foot cellulitis.  Cellulitis is defined as an acute, diffuse, spreading, edematous, suppurative inflammation of the deep subcutaneous tissues and sometimes muscle, sometimes with abscess formation.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 325 (32nd ed. 2012).  The Veteran complained of swelling of his left foot and reported that the infection started as an "ingrown hair on the 5th toe."  The examiner noted erythema and swelling up to the ankle.  Two days later, the Veteran sought treatment for worsening symptoms.  On examination, his foot was warm to the touch and there was evidence of swelling, erythema, and purulent discharge at the site of the infection.  On January 30, 2004, the Veteran returned for treatment and indicated his pain remained the same and that he had drainage which was new.  An X-ray study revealed diffuse soft tissue swelling about the 5th digit of the left foot.  The examiner noted persistent cellulitis with a possible abscess and referred the Veteran to the orthopedic clinic for incision and drainage.  That same day, an orthopedic note reflects local incision and drainage were completed, and the Veteran was instructed to follow up in a few days.  At a February 2, 2004, appointment, the Veteran reported his foot abscess and pain had improved; there was no purulence and erythema had decreased.  The examiner assessed a resolving left foot abscess and instructed the Veteran to follow up in a week or sooner if needed.  There is no evidence that the Veteran sought further treatment.  

At a May 2009 VA feet examination the Veteran reported that he was treated for left foot cellulitis of the 5th digit during service; he denied continued treatment or symptoms.  The Veteran reported pain while standing and walking on the medial plantar surface of his hindfoot.  On examination of the left foot, there was no evidence of painful motion, swelling, instability, weakness, abnormal weight-bearing or other symptoms.  There was evidence of mild tenderness with direct palpation over the posterior superior calcaneus surface.  There was also evidence of a well-healed 2 centimeter scar over the dorsum of the left fifth digit; it was not tender, crosshatched, or adherent and there was normal pigmentation.  The examiner determined that the Veteran's left foot cellulitis had resolved.  

January 2012 VA treatment notes reflect that the Veteran reported that he had a Methicillin-resistant Staphylococcus aureus (MRSA) infection on his left foot at the base of the 5th toe during service in 2004.  He indicated it occasionally flared-up and that he used an antibiotic cream to alleviate symptoms.  In December 2012, the Veteran sought treatment for a thickening in growing medial great toenail on the left foot; there was no surrounding paronychia or documentation of any infection.

At his February 2013 hearing before the Board, the Veteran testified that he first experienced a left foot skin infection during service in January 2004 and that physicians performed surgery, lanced, and drained the infection.  He testified his foot took three weeks or more to heal and that he had a painful, tender scar, which occasionally flared-up.  He explained that flares consisted of an additional infection on the site along the scar line that bloated up, became red and sore, and developed a pustule.  Over the years, the Veteran indicated he learned to hot pack and lance the infection himself.  The Veteran testified that he showed the condition to his primary care doctor and that she said that it was the same condition he had before, but he was unsure whether the doctor documented this in his medical record.

In a March 2013 letter from Dr. J. C., the Veteran's primary care physician whom he referred to at his hearing, stated that the Veteran was diagnosed with left foot cellulitis of the 5th digit during service and that he has experienced flare-ups since that time.  Flare-ups typically lasted seven to ten days.  During flare-ups, the Veteran's left 5th toe would become painful, red, and develop pustules.  Symptoms were relieved by applying a topical ointment and this usually occurred when the Veteran wore closed-toe shoes.

Following a thorough review of the evidence, the Board finds that service connection for left foot cellulitis with a scar on the left 5th digit is warranted.  In this regard the Board notes that the cellulitis of the left foot was treated in service, an abscess related to the cellulitis was incised and drained, and the Veteran is competent to state that he has a residual scar from the procedure.  The Veteran has also provided competent and credible testimony concerning recurrences of the cellulitis subsequent to service, and his primary care physician has provided competent and probative evidence to the effect that the left foot cellulitis present in service is a chronic condition that has been recurring since the Veteran's discharge from service.


Right Ankle Tendonitis

Service treatment records dated in May 1990 reflect that the Veteran sought treatment for right ankle pain.  He reported experiencing pain for the past six days, which was precipitated by running.  Examination revealed tenderness in the medial and lateral portions of the right foot; there was no swelling.   X-rays and a physical examination of the right ankle were negative.  The diagnosis was tendonitis.  The Veteran was given medication and a one week profile and was instructed to follow up with podiatry.  At a follow-up appointment five days later, the Veteran reported acute ankle pain but no pain at the tibia.  The tibialis anterior was tight and range of motion was within normal limits.  The examiner assessed pronation syndrome.

In June 1990, the Veteran injured his right heel when he jammed it sliding into second base.  The Veteran did not complain about ankle pain and X-rays were unremarkable except for a right heel spur.  Notably, when asked about his history of right ankle symptoms, the Veteran reported right heel pain.  A May 2009 feet examination revealed a right heel spur and service connection was granted for a right heel spur in a June 2009 rating decision.

In a December 2003 report of medical assessment, the Veteran indicated his health was worse since his last physical and that his heels and ankles were bothering him.  The examiner noted that the Veteran had a right heel spur and did not document anything regarding the Veteran's ankles.

At a May 2009 VA joints examination addressing the Veteran's reported right ankle pain, the Veteran stated he injured his right heel during physical training and that he was treated with a profile and medication with relief of symptoms.  He denied current treatment for right ankle symptoms but indicated his right ankle gave way on him at times.  He denied any deformity, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, flare-ups, and any effects on range of motion of the joint.  On examination, the Veteran's gait was normal and there was no evidence of abnormal weight-bearing, ankle instability, tendon abnormality, angulation, or ankylosis.  X-rays revealed no recent or old fracture or dislocation of the right ankle and there was no tissue swelling.  The examiner determined the right ankle was normal and that there was no diagnosis associated with the Veteran's right ankle pain.

In his May 2009 VA Form 9 Substantive Appeal, the Veteran reported his right ankle tendonitis was due to an ankle injury he incurred while running in training during service.

At a September 2010 VA primary care appointment, the Veteran reported that his right ankle had been giving him problems when he exercised and that he experienced pain, throbbing, and swelling, particularly with walking.  Examination revealed tenderness over insertion of the Achilles tendon; there was no edema or erythema.  While the record reflects the Veteran also complained of ankle pain in July 2012, March 2013, April 2013, and June 2013, there is no medical evidence of any diagnosed right ankle disability at any point during the period of the claim.

At his February 2013 hearing before the Board, the Veteran testified that he did not remember when he first injured his right ankle but that it had been a problem for many years.  He remembered having difficulty with it while he was stationed in Germany and recalled that he was unable to complete some marches due to difficulties with his right ankle.  He reported a history of seeking ankle treatment on numerous occasions during service but downplaying symptoms for fear he would end up facing a medical board.  He took Motrin during service and was told to alternate hot and cold packs on his ankle.  The Veteran testified that he sought treatment for his right ankle after service and was told to wear supportive footwear.  He described ongoing difficulties with his ankle and explained it gave out for no reason when he was walking.

Unfortunately, the Board must conclude that service connection is not warranted for right ankle disability because the claimed disability has not been present during the period of the claim.  In this regard the Board notes that the service treatment records do not suggest that the Veteran had a chronic right ankle disorder.  The post-service treatment records do not show that he has been found to have a right ankle disorder.  Moreover, his right ankle was found to be normal on the May 2009 VA examination performed in response to this claim.  The Board afforded the Veteran the opportunity to establish the presence of a right ankle disorder by remanding this claim for a VA examination but the Veteran declined to undergo the examination scheduled in response to the Board's remand.  

The Board has considered the Veteran's statements.  In fact the Veteran's statements concerning his ongoing ankle problems were the basis for the Board's remand of the claim for a VA examination.  The Board also acknowledges that the Veteran is competent to describe his right ankle symptoms.  However, he does not possess the expertise necessary to diagnose a right ankle disorder.  In any event, his statements are not as probative as the medical evidence prepared by skilled health care providers indicating that no right ankle disorder was found.

The Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, it is not applicable to this claim.  

Rating Claims

General Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

A.  Hypertension

A 10 percent rating is warranted for hypertension if diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

At a May 2009 VA hypertension examination, the Veteran reported that he was told he had high blood pressure during a routine office visit in the 1990s.  He indicated he began diet and exercise programs and was put on blood pressure medication in 2001.  The examiner noted the course since onset has been stable, the Veteran's response to treatment has been good, and he denied side effects from current treatment.  At the examination, the Veteran's blood pressure measured 120/78, 120/76, and 118/80.  The examiner diagnosed essential hypertension and found there were no significant effects on the Veteran's occupation or usual daily activities.

In a June 2009 statement, the Veteran indicated that he was recently evaluated by a VA physician and that he responded to the physician's questions regarding his symptoms of sinusitis/rhinitis and hypertension.  He felt that the physician transitioned from one topic to another and he was not always aware of the particular medical topic he was answering questions to.  The physician questioned the Veteran about his ability to breathe and the Veteran responded by talking about his symptoms of sinusitis/rhinitis.  At the time of the examination the Veteran believed that the examiner was asking this question in relation to his sinusitis/rhinitis; in hindsight, the Veteran believed the physician had actually transitioned to the subject of hypertension.  He stated he answered "no" to the question regarding whether he ever experienced shortness of breath in relation to his sinusitis/rhinitis, rather than a general and overall ability to breathe freely and clearly.  Looking back at the question in the context of hypertension, he realized he did frequently experience shortness of breath and heart palpitations, particularly in times of actual or complete stress.  These symptoms often required him to stop what he was doing, sit down, and get himself under control before he could proceed.  He stated he felt his hypertension was the, "affliction currently posing the greatest threat to [his] health," and requested a reevaluation of his hypertension.

In his July 2009 Notice of Disagreement, the Veteran stated he was on medication for his hypertension and that his systolic blood pressure was predominantly 100 or higher.

At his February 2013 hearing before the Board, the Veteran testified that he was unaware of his current blood pressure readings but that on two separate occasions he had showed up at the hospital and his blood pressure was approximately 157/100.  He testified he was on two different blood pressure medications, which normally kept his blood pressure within normal limits and that his blood pressure "looked good on paper" but that he still experienced drawbacks.  The Veteran reported feeling lightheaded when standing up, experiencing shortness of breath, and sweating a lot, regardless of the weather.  He did not walk long distances and felt that he tired easily and more than he thought he should.  When he exerted himself he usually had to sit down and relax because he experienced lightheadedness and heart palpitations.  The Veteran also testified that his hypertension had affected his erectile ability and that his primary doctor at VA confirmed this was due to his medications for hypertension.  The undersigned Veteran's Law Judge advised the Veteran that if he believed he had erectile dysfunction or any other disabilities caused by his hypertension he should file a claim for service connection.  Notably, the Veteran has not filed a claim for service connection for erectile dysfunction or any other disabilities due to his hypertension.  Based on the Veteran's testimony that his blood pressure readings have entered into a range where they would warrant a compensable rating, and given that there was no current examination of record, the undersigned Veterans Law Judge remanded the claim for a VA examination.  The Veteran declined to undergo the examination scheduled in response to the Board's remand.

Following a review of the record, to include consideration of the Veteran's history of hypertension as documented in his service-treatment records, the Board must find that the criteria for an initial compensable disability rating have not been met.  The Veteran takes medication to control his hypertension and although some blood pressure readings include diastolic pressure over 100, the vast majority of the diastolic pressure readings were less than 100.  For example, in January 2004, out of 62 blood pressure readings, only 12 of them contained diastolic pressure readings predominantly over 100.  None of the evidence shows that the Veteran's diastolic pressure has ever been predominantly 100 or more.  Moreover, the Veteran's systolic pressure has not been 200 or more at any point prior to or during the period of the claim.  Accordingly, a compensable disability rating is not warranted.  

The Board has taken into account the Veteran's lay statements with regard to his claim for a compensable rating for hypertension and finds that his statements regarding the symptoms he experiences are competent evidence because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); Layno, 6 Vet. App. at 470.  However, he does not possess the medical expertise required to attribute his reported symptoms to hypertension.  As discussed above the medical evidence documenting the severity of his hypertension shows that it does not warrant a compensable rating.

The Board has also considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, it is not applicable to this claim.  


B.  GERD

Digestive conditions are evaluated under one of the Diagnostic Codes listed under 38 C.F.R. § 4.114.  Disability ratings assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) may not be combined with each other.  38 C.F.R. § 4.114.  Instead, a single disability rating will be assigned under the diagnostic code which reflects a veteran's predominant disability picture with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

GERD is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  

The originating agency previously rated the Veteran's GERD by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7304, which pertains to gastric ulcers.  The Rating Schedule, instructs decision-makers to rate gastric ulcers using the same criteria as peptic ulcers, found at 38 C.F.R. § 4.114, Diagnostic Code 7305.

Under Diagnostic Codes 7304 and 7305, a 10 percent rating is warranted for a mild disability picture with recurring symptoms once or twice a year.  A 20 percent rating is warranted for a moderate disability picture with recurring episodes of severe symptoms two to three times a year averaging 10 days in duration, or with continuous moderate manifestations.  A 40 percent rating is warranted for a moderately severe disability picture, less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  The highest 60 percent rating is warranted for a severe disability picture with pain only relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Codes 7304, 7305.

The originating agency is currently rated the disability by analogy under Diagnostic Code 7346, which provides the criteria for rating hiatal hernia.  It provides a 60 percent rating (the highest possible rating under this Code) for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  

At a May 2009 VA digestive conditions examination, the Veteran indicated that in the mid 1980s he began noticing heartburn after every meal.  Medications failed to resolve his reflux and he underwent a laparoscopic nissen fundoplication in January 1995.  He did well until a "couple of years ago," and was now back on medication, avoided acidic foods, and watched his diet.  The examiner noted the course since onset was stable, the Veteran's response to treatment was good, and that he did not experience any side effects from his current treatment.  The Veteran reported that he was self-employed, had not lost any time from work in the past year due to his GERD, and that there were no significant effects on his occupation or usual daily activities.  Examination revealed three "beautifully healed," barely visible laparoscopic surgical scars.

In his July 2009 Notice of Disagreement, the Veteran indicated that he felt like he was having a heart attack when he experienced esophageal reflux and that medication barely helped.

VA treatment records reflect that the Veteran's GERD was "well controlled" in August 2009 and March 2010.  In September 2010, the Veteran reported increased heartburn issues on and off for the past two months; the examiner noted the Veteran's GERD was "not controlled" and persisted despite medication.  In March 2011, the Veteran's GERD was "mostly controlled."  In July 2011, January 2012, July 2012, December 2012, June 2013, and January 2014, the Veteran's GERD was noted to be "well controlled."

At his February 2013 hearing, the Veteran testified that he has been on medication to control his GERD for years and tried to maintain a low salt and low fat diet.  He still experienced flare-ups, which were relieved by drinking a glass of milk and denied using over the counter antacids.  The Veteran occasionally experienced a burning feeling in his esophagus, which occurred more when he was sitting or lying down.  He testified that he avoided laying down after eating to allow his food time to digest, which reduced the acid reflux.  He reported frequent episodes of diarrhea and excessive gas but no constipation and acknowledged very frequent body chills and sweats.

Following a thorough review of the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds the Veteran's GERD symptoms warrant a 10 percent disability rating for a mild disability picture.  VA treatment records reflect the Veteran's GERD was mostly well controlled.  At his May 2009 VA examination, the Veteran reported he was back on medication to alleviate his GERD symptoms and that he had to watch what he ate and avoid acidic foods; the examiner noted the Veteran's response to treatment was good.  At his February 2013 hearing before the Board, he reported flare-ups relieved by drinking a glass of milk and noted he only occasionally experienced a burning feeling in his esophagus.  The Veteran has not claimed and the evidence does not suggest that he experiences moderate symptoms with recurring episodes of severe symptoms two to three times a year averaging 10 days in duration or with continuous moderate symptoms.  There is also no evidence that the Veteran has impairment manifested by anemia or weight loss.  Accordingly, a disability rating in excess of 10 percent for GERD is not warranted under Diagnostic Codes 7304 and 7305.  38 C.F.R. § 4.114.

With respect to Diagnostic Code 7346, the Board notes that the Veteran has not reported and the medical evidence has not shown persistent dysphagia, pyrosis or regurgitation, or that the disability is manifested by substernal pain, arm pain, or shoulder pain.  In addition, there is no indication that the disability is productive of considerable impairment of health.  Therefore, the disability would not warrant more than a 10 percent rating under Diagnostic Code 7346.
	
Although the Veteran reported gastrointestinal symptoms such as gas and constipation, he does not have a diagnosis of any gastrointestinal disorder and there is no indication that his gastrointestinal symptoms are related to his GERD.  Moreover, there is no objective medical evidence that his reported symptoms of body chills and sweating are due to GERD.  As noted above the Veteran declined to undergo the examination scheduled in response to the Board's remand.  Perhaps if the Veteran attended his scheduled examination, a medical professional could have provided an opinion regarding the etiology of these symptoms.  There is no indication in the medical evidence of record that they are due to the service-connected GERD.

The Board also finds that a separate rating for the Veteran's service-connected laparoscopic scars is not warranted because there is insufficient medical evidence with which to assign a disability rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The May 2009 VA examination merely notes that the Veteran has three well-healed scars and does not provide any information required for rating purposes.  Additionally, none of this information is found in the Veteran's VA treatment records.  Given that the Veteran did not attend his scheduled April 2014 VA examination, the Board has been unable to obtain any additional information that would assist in determining if a separate rating for these scars is appropriate. 

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  The Board has also considered the benefit of the doubt doctrine in its determination that a rating in excess of 10 percent is not warranted but has determined that it is not applicable to this determination because the preponderance of the evidence is against the assignment of a rating in excess of 10 percent.

C.  Other Considerations

Consideration has been given to assigning a staged rating; however, for the reasons explained above, the Board has determined that at no time during the period in question has the hypertension warranted a compensable rating or the GERD warranted more than a 10 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether these claims should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As discussed above, the known manifestations of these disabilities are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from the Veteran's hypertension would be to a compensable degree, that the average industrial impairment from his GERD would be greater than 10 percent or that the average industrial impairment from the disabilities in combination would be greater than 10 percent.  Therefore, the Board has determined that referral of these claims for extra-schedular consideration is not warranted.


      (CONTINUED ON NEXT PAGE)

ORDER

Service connection for right ankle tendonitis is denied.

Service connection for left foot cellulitis with a surgical scar is granted.

A compensable disability rating for hypertension is denied.

The Board having determined that the Veteran's GERD warrants a 10 percent rating, but no higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria governing the payment of monetary benefits.




____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


